Citation Nr: 0405233	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  03-07 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to January 25, 1999 
for a grant of service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran had 20 years active duty service ending with his 
retirement in October 1978.  He died in March 1980.   The 
appellant is his widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant testified at a Board hearing at the RO 
in July 2003.  

At the time of the July 2003 Board hearing, the appellate 
raised the issue of whether clear and unmistakable error was 
present in a November 1980 RO decision.  This new claim is 
hereby referred to the RO for appropriate action.

For reasons explained below, the following decision of the 
Board is limited to the period from October 23, 1993.  With 
regard to the question of consideration of an effective date 
prior to that date, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required on her 
part. 


FINDINGS OF FACT

1.  In June 1981, the denied an appeal on the issue of 
service connection for the cause of the veteran's death and 
this decision is final.  

2.  The appellant subsequently attempted to reopen her claim 
on several different occasions but was denied each time with 
the last prior final denial occurring in September 1988; the 
appellant was informed of this decision but did not file a 
timely appeal.  

3.  On October 27, 1993, the appellant submitted another 
service connection for cause of death claim.

4.  In a March 1994 rating decision, the RO again denied 
service connection for the cause of the veteran's death; the 
appellant was informed of that determination by letter dated 
that same month.  

5.  In April 1994, a notice of disagreement was received from 
the appellant to initiate an appeal from the March 1994 
rating decision; no action was taken to issue a statement of 
the case, and the appeal remained open until service 
connection for the cause of the veteran's death was 
subsequently granted by rating decision in June 2001. 


CONCLUSION OF LAW

An October 27, 1993, effective date is warranted for the 
grant of service connection for the cause of the veteran's 
death.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(r) 
(2003).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  In light of the 
favorable decision below, the Board will not address 
compliance with the provisions of the VCAA at this time since 
there is no resulting prejudice to the appellant.  The Board 
wants to emphasize that this decision is limited to the time 
period beginning October 27, 1993, to the present.  
Compliance with the VCAA regulations as it pertains to any 
decision as to whether an effective date is warranted prior 
to October 27, 1993, is addressed in the remand portion of 
this decision.  

Factual Background

The veteran died in March 1980.  The immediate cause of death 
was reported to be bilateral pneumonia due to a massive 
bilateral cerebral necrosis.  The same month, the appellant 
submitted a claim for DIC.  Service connection for the cause 
of the veteran's death was denied in April 1980.  The 
appellant attempted to reopen the claim the same month and, 
in a November 1980 rating decision, the RO denied service 
connection for the cause of the veteran's death.  This 
decision was affirmed by the Board in a June 1981 decision.  
The claim was denied by the RO in a decision dated in January 
1983.  In May 1983, the RO again denied the claim.  The 
appellant submitted a timely notice of disagreement the same 
month.  A statement of the case was mailed to the appellant 
in June 1983 but she failed to perfect her claim with the 
timely submission of a substantive appeal.  In August 1988, 
the appellant indicated that she desired to reopen her claim 
for service-connected death benefits.  This claim was denied 
by the RO in September 1988.  The appellant was properly 
informed of the above referenced decisions and of her 
procedural and appellate rights.  As indicated above, she 
either did not perfect her appeals or they were denied by the 
Board and became final.  38 U.S.C.A. § 7105(c).

On October 27, 1993, VA received another claim from the 
appellant based on the cause of the veteran's death.  In a 
March 1994 decision, the RO denied service connection for the 
cause of the veteran's death secondary to exposure to 
herbicides.  The appellant was informed of the decision by 
letter dated March 23, 1994.  

In April 1994, the RO received a written communication from 
the appellant.  In this communication, the appellant 
indicated that she desired to reopened her claim for service-
connected cause of death.  Additionally, she wrote that if 
the claim could not be reopened, she wanted the statement to 
act as a notice of disagreement and requested that a 
statement of case be mailed to her.  She specifically 
referenced the March 23, 1994, letter from the RO informing 
her that her claim for service connection for the cause of 
the veteran's death had been denied.  It appears that no 
action pursuant to 38 C.F.R. § 19.26, including issuance of a 
statement of the case, was taken in response to he April 1994 
written communication.  

In June 1994, the RO sent a letter to the appellant 
indicating that evidence she submitted had been previously 
considered in their rating decision dated November 24, 1980.  
The RO requested that the appellant furnish additional 
evidence in support of her claim including specific dates of 
treatment for the veteran.  In August 1994, the RO informed 
the appellant that her claim had been denied as she did not 
send the specific information requested by the RO.  

On January 25, 1999, the appellant submitted another request 
to reopen her claim.  The claim was denied in June 1999 and 
the appellant thereafter perfected an appeal of this 
decision.  In a June 2001 rating decision, the RO granted 
service connection for the cause of the veteran's death.  
This decision was based on reports from private health care 
providers who opined that the veteran's death was caused by 
encephalitis related to herpes simplex virus which was 
treated during active duty or due to an immunodeficiency 
which was present as early as 1968 during the veteran's 
active duty service.  The RO noted that the evidence 
supporting the grant of service connection "at least 
rais[ed] reasonable doubt."  The RO assigned an effective 
date of January 25, 1999.  

Criteria and Analysis

With respect to the assignment of an effective date, the 
applicable law indicates that, except as otherwise provided, 
the effective date of an award based on an original claim, or 
a claim reopened after final re-adjudication, shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of  application therefore.  38 
U.S.C.A. § 5110(a).

The general rule is that, except as otherwise provided, the 
effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final  
disallowance, or a claim for increase, will be the date of 
the receipt of the claim, or the date when entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400(a).  In the case 
of service-connected death after separation from service, the 
effective date will be the first day of the month in which 
the veteran's death occurred, if the claim is received within 
one year after the date of the death; otherwise, the date of 
receipt of the claim.  38 U.S.C.A. § 5110(d)(1); 38 C.F.R. § 
3.400(c)(2).  In the case of re-opened claims, the effective 
date will be the date of receipt of the claim, or the date in 
which entitlement arose, whichever is later, as provided in 
38 C.F.R. § 20.1304(b)(1).  38 C.F.R. § 3.400(r).

VA law (38 U.S.C.A. § 7105) dictates that appellate review 
will be initiated by a notice of disagreement, which must be 
filed within one year, in writing.  The RO then is supposed 
to undertake any additional development  that may be 
necessary, and to thereafter issue a Statement of the Case, 
if the additional action does not resolve the disagreement.  
What a notice of disagreement accomplishes is the initiation 
of appellate review. 

Title 38 C.F.R. § 20.201, Rule 201, provides that a written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  If the 
agency of original jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified.  For example, if service connection was 
denied for two disabilities and the claimant wishes to appeal 
the denial of service connection with respect to only one of 
the disabilities, the notice of disagreement must make that 
clear.

In the present case, it appears that a valid and timely 
notice of disagreement to the March 1994 rating decision was 
received in April 1994.  Although the appellant indicated 
that she wished to have her claim reopened, she also 
indicated that if that was not accomplished that she wished 
her communication to be considered a notice of disagreement.  
No action was taken pursuant to 38 C.F.R. § 19.26.  The 
claim, therefore, remained open, or pending, until it was 
eventually decided in the appellant's favor in June 2001 and, 
since the benefit therein granted was service connection for 
the cause of a veteran's death that occurred after prior 
final denials of the claim, the effective date would be the 
date of receipt of the claim, or the date in which 
entitlement arose, whichever is later, as provided in 38 
C.F.R. § 20.1304(b)(1).  38 C.F.R. § 3.400(r).  In the 
current situation, as the veteran died in March 1980 and the 
date of receipt of the request to reopen is October 27, 1993, 
the Board finds that the effective date for the grant of DIC 
benefits should be October 27, 1993.

This decision is considered a partial grant of the 
appellant's claim.  The issue of entitlement to an effective 
date prior to October 27, 1993, is addressed in the Remand 
portion of this decision.  


ORDER

An effective date of October 27, 1993 is warranted for the 
grant of service connection for the cause of the veteran's 
death, subject to the governing regulations pertaining to the 
payment of monetary benefits.  To this extent, the appeal is 
granted.


REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  In reviewing the record the Board is unable to find 
that the appellant has been furnished proper VCAA notice with 
regard to her appeal.  The United States Court of Appeals for 
Veterans Claims (Court) has made it clear that failure to 
adequately show compliance with VCAA notice requirements is 
remandable error.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002); 
Huston v. Principi, 17 Vet. App. 195, 202 (2003).  In the 
past, the Board had been attempting to remedy any VCAA notice 
deficiency by sending a VCAA notice letter to the appellant 
under the provisions of 38 C.F.R. § 19.9(a)(2)(ii).  However, 
this regulatory provision has been invalidated by the United 
States Court of Appeals for the Federal Circuit.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Therefore, it appears that the case 
must not be returned to the RO for proper VCAA notice.  

As noted above, the appellant's claim has been granted in 
part.  This remand only pertains to the remainder of the 
appellant's claim which the Board finds is still in appellate 
status - entitlement to an effective date prior to October 
27, 1993, for the grant of DIC benefits.  See AB v. Brown, 6 
Vet. App. 35 (1993) (a claim remains in controversy where 
less than the maximum available benefits is awarded).

1.  With regard to issue of entitlement 
to an effective date prior to October 27, 
1993, for the grant of service connection 
for the cause of the veteran's death, the 
RO should furnish the appellant with an 
appropriate letter to ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
appellant has been properly advised of 
(a) the information and evidence not of 
record that is necessary to substantiate 
her claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the appellant is expected to provide.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

2.  After completion of the above, and 
any development the RO may deem 
necessary, the case should be returned to 
the Board after compliance with any 
applicable procedures, including (if 
necessary) issuance of a supplemental 
statement of the case.  

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



